DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejections not addressed below are deemed withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10-16 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claim is indefinite if undue experimentation is involved to determine boundaries of protection. This rationale is applicable to polymer “obtainable” by a stated process because any variation in any parameter within the scope of the claimed process would change the polymer Ex parte Tanksley, 26 USPQ 2d 1389.
In claim 7, in step (a) the clause “to obtain a low molecular weight polyethylene having a weight average molecular weight (Mw) of 20,000 to 90,000 g/mol or medium molecular weight polyethylene having a weight average molecular weight (Mw) of 90,000 to 150,000 g/mol, wherein the low molecular weight polyethylene, respectively the medium molecular weight polyethylene, has a density at least 0.965 g/cm3” is confusing.  It is not apparent what is referred to as “respectively” and what has the claimed density.
Further, the clause requires the production of the medium  molecular weight polyethylene in the alternative to the low molecular weight polyethylene, however the limitation (A) in claims 7 requires the presence of  the low molecular weight polyethylene. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim s 8 and 21-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/ 144324 to Borealis AG., (hereinafter “Borealis ‘324”).
Borealis ‘324 discloses a multimodal polyethylene composition comprising: (A) 30 to 60 parts by weight of a low molecular weight polyethylene or a medium molecular weight polyethylene (component (I); (B) 3-20 parts by weight of a first high molecular weight polyethylene or a first ultra high molecular weight polyethylene (component (III); and (C) 30-60 parts by weight of a second high molecular weight polyethylene or a second ultra high molecular weight polyethylene copolymer (component (II), wherein (A), (B), and (C) each have a different weight average molecular weight.  Thus, the respective amounts of each of the claimed component at least  overlaps with amounts of the components (I-III) disclosed by Borealis. See the entire document, claims, examples. 
The Mw/Mn of the weight average molecular weight Mw of the multimodal polyethylene composition to the number average molecular 
The Mw of the compositions is disclosed as at least 80,000 measured by Gel Permeation Chromatography.   Page 10, lines 13-14, examples.
See also illustrative examples for Mn corresponding to the claimed. 
The reference does not address the Z average molecular weight, however, given the discloses Mw that can be as high as 300,000 g/mole and very high MWD of  the compositions (as high as 30 ) from it is reasonable believed that Mz of such compositions is expected to inherently meet the claimed Mz. 
	The density of the compositions is disclosed as between 0.945 to 0.965 g/cm3, which overlaps with the claimed density (claim 9) and the  melt flow index MI5 as from 0.01 to 10 g/10 min (page 9, lines 27-31)
The total comonomer content with respect to the total amount of monomer units comprised in the low molecular weight polyethylene, the ultra high molecular weight polyethylene and the high molecular weight polyethylene is from 0.05 to 1% mol, (page 9, lines 20-21) which overlaps with the claimed amounts. 
Therefore, the invention as claimed is fully within the purview of the Borealis reference and choosing the respective amounts of components oe . 
Claim s 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Borealis ‘324 in combination with either one of WO 2008131817 to  to Borealis AG., (hereinafter “Borealis ‘817”) or WO 2009147022 to Borealis AG., (hereinafter “Borealis ‘022”).
The disclosure of Borealis ‘324 is discussed above.  The reference does not disclose use of the multimodal polyethylene compositions of its invention for pipes.  However, both Borealis  ‘817 and ‘022 expressly discloses that it is known in the art to utilize multimodal polyethylene compositions with the properties corresponding  to the properties disclosed by Borealis ‘324 for production of pressure resistant pipes for transporting fluids, which pipes can withstand high pressures.  See the entire disclosures of Borealis ‘022 and Borealis ‘817.
Therefore, it would have been obvious to use the multimodal compositions disclosed by Borealis ‘324 in production of pipes used for transporting liquids since the properties of the compositions disclosed by Borealis ‘324 correspond to the properties of polyethylenes suitable for such use with reasonable expectation of success. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 7-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577.  The examiner can normally be reached on M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Seidleck can be reached on 571-272-
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ